Title: To George Washington from Otho Holland Williams, 24 January 1785
From: Williams, Otho Holland
To: Washington, George

 

Sir
Baltimore 24th Jany 1785.

Major Turner of Philadelphia to whom, and Captn Claypole, was committed the buisiness of having the Diploma of the Society of the Cincinnati engraved on Copperplate, has sent me a bundle containing eighty three Diplomas on Parchment, with a list of fourteen members who have advanced to him one dollar each for the expence.
Major Turner has importuned me exceedingly to pay him the money he has advanced on account of the Society; But I cannot do so without the means of reimbursing myself.
If you Sir, will please to sign the Diplomas most of the members will be glad to have them, and a regular and true account shall be rendered of all monies received and paid by me.1 have the honor to be Sir Your most Obedient and Most Humble Servant

O. H. Williams Ass⟨. Secy⟩ &c.

